PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,261,440
Issue Date: March 1, 2022
Application No. 16/487,762
Filing or 371(c) Date: 21 Aug 2019
Attorney Docket No. 744815 
:
:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the request for refund received February 3, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating in part that “[R]equest for Continued Examination (RCE) and petition fee were charged. . . in connection with the QPIDS request.  However, for the QPIDS request filed on January 18, 2022, a technical error occurred . . . Applicant requests that the fees deducted in connection with the submission of January 18, 2022, be refunded.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on January 18, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received. An ePetition to Withdraw the Application from Issue was filed and autogranted on January 20, 2022, along with a petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $70 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions